

115 HR 7269 IH: Social Security Trustees Report Accountability, Transparency, and Improvement Act of 2018
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7269IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to make the Social Security Trustees Report process
			 more accountable and transparent, and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Security Trustees Report Accountability, Transparency, and Improvement Act of 2018. 2.Management of the trust fundsSection 201(c) of the Social Security Act is amended to read as follows:
			
				(c)
 (1)With respect to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (hereinafter in this title called the Trust Funds) there is hereby created a body to be known as the Board of Trustees of the Trust Funds (hereinafter in this title called the Board of Trustees) which Board of Trustees shall be composed of the Commissioner of Social Security, the Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and Human Services, all ex officio, and of four members of the public (hereinafter in this title called public trustees), to be appointed in accordance with paragraph (2). The Secretary of the Treasury shall be the Managing Trustee of the Board of Trustees (hereinafter in this title called the Managing Trustee). The Deputy Commissioner of Social Security shall serve as Secretary of the Board of Trustees. The Board of Trustees shall meet not less frequently than once each calendar year. A person serving on the Board of Trustees shall not be considered to be a fiduciary and shall not be personally liable for actions taken in such capacity with respect to the Trust Funds..
 3.Appointment and terms of public trusteesSection 201(c) of the Social Security Act, as amended by section 2, is further amended by adding at the end the following:
			
				(2)
 (A)Public trustees shall be appointed as follows: (i)Two members (each member from a different political party) shall be appointed by the President pro tempore of the Senate with the advice of the Chairman and the Ranking Minority Member of the Senate Committee on Finance.
 (ii)Two members (each member from a different political party) shall be appointed by the Speaker of the House of Representatives, with the advice of the Chairman and the Ranking Minority Member of the House Committee on Ways and Means
						(B)
 (i)Except as provided in clause (iii), each public trustee shall serve for a term beginning on the day after the expiration of the term of such member’s predecessor and expiring on the fourth April 1 occurring during such term (or, if later, the date on which the fourth report of the Board is issued under paragraph (3)(A)(ii) during such term).
 (ii)A public trustee may not serve more than two consecutive full terms. A public trustee nominated and confirmed to fill a vacancy occurring during a term shall be nominated and confirmed only for the remainder of such term.
 (iii)Clause (i) shall be applied with respect to initial appointments under this paragraph— (I)by substituting first for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the President pro tempore of the Senate (as designated by the President pro tempore of the Senate at the time of nomination);
 (II)by substituting second for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the Speaker of the House of Representatives (as designated by the Speaker of the House of Representatives at the time of nomination); and
 (III)by substituting third for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the President pro tempore of the Senate (as designated by the President pro tempore of Senate at the time of nomination)..
 4.Duties of the Board and the public trusteesSection 201(c) of the Social Security Act, as amended by sections 2 and 3, is further amended by adding at the end the following:
			
				(3)
 (A)It shall be the duty of the Board of Trustees to— (i)hold the Trust Funds;
 (ii)report to the Congress not later than the first day of April of each year on the operation and status of the Trust Funds during the preceding calendar year (and during the preceding fiscal year) and on their expected operation and status during the next ensuing 75 calendar years (and during the next ensuing 75 fiscal years);
 (iii)report immediately to the Congress whenever the Board of Trustees is of the opinion that the amount of either of the Trust Funds is unduly small;
 (iv)recommend improvements in administrative procedures and policies designed to effectuate the proper coordination of the Old-Age, Survivors, and Disability Insurance program and the Federal-State unemployment compensation program; and
 (v)review the general policies followed in managing the Trust Funds, and recommend changes in such policies, including necessary changes in the provisions of the law which govern the way in which the Trust Funds are to be managed.
 (B)It shall be the duty of the public trustees to— (i)in any case in which the Board of Trustees determines that the report provided for in subparagraph (A)(ii) will not be completed by the first day of April, to provide written notification of the expected issue date to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate not later than the first day of March, and written notification of an updated expected issue date not later than 14 days prior to the issue date; and
 (ii)at the time such report is issued, report to the Congress responding to recommendations from the Social Security Advisory Board received during the previous year regarding the techniques, methodologies, actuarial assumptions, and cost estimates used in such report..
 5.Trustees reportSection 201(c) of the Social Security Act, as amended by sections 2, 3, and 4, is further amended by adding at the end the following:
			
 (4)The report provided for in paragraph (3)(A)(ii) shall include the following: (A)A statement of the assets of, and the disbursements made from, the Trust Funds during the preceding calendar year (and during the preceding fiscal year) and an estimate of the expected future income to, and disbursements to be made from, the Trust Funds during each of the next ensuing 75 calendar years (and during the next ensuing 75 fiscal years).
 (B)A statement of the actuarial status of the Trust Funds, including— (i)a finding by the Board of Trustees as to whether the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, individually and collectively, are in close actuarial balance (as defined by the Board of Trustees); and
 (ii)an actuarial opinion by the Chief Actuary of the Social Security Administration certifying that the techniques and methodologies used are generally accepted within the actuarial profession and that the assumptions and cost estimates used are reasonable.
 (C)An assessment of the previous annual report made in the first calendar year of the 10-calendar year period ending on the first day of the calendar year in which such report is made comparing the projected values in such previous annual report of each demographic and economic assumption made for each of the 10 calendar years in such period with the actual data available with respect to each such assumption for each such calendar year.
 (D)An actuarial analysis of the benefit disbursements made from the Federal Old-Age and Survivors Insurance Trust Fund with respect to disabled beneficiaries.
					Such report shall be printed as a House document of the session of the Congress to which the report
			 is made. Such report shall also include the full names of the attendees of
			 the Trustees Working Group during the report’s development..
 6.Effective dateThe amendments make by this Act shall apply with respect to public trustees appointed for terms beginning after April 1, 2019, and with respect to reports issued for fiscal years after 2018.
		